Citation Nr: 1451953	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-32 393	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

A review of the record shows that a November 2009 VA examination and an associated addendum report signed in February 2010 found there was insufficient evidence to suggest that the Veteran's injury in service led to vertebral fracture or any consequence of chronic lumbar pain due to spinal stenosis.  Although the examiner noted the claims file was reviewed and summarized reports of treatment in May 1968, no comments were provided as to the May 1968 report of possible paresthesia to the left toes or a January 1969 report of medical history noting recurrent back pain.  The January 1969 report also noted a pinched nerve and noted that the Veteran complained of back pain after driving or sitting for long periods.  Additionally, a November 2004 private treatment report noted the Veteran had osteoarthritis of the spine, post remote back trauma in service.  In light of the conflicting medical evidence of record, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  

2.  Then, schedule the Veteran for a VA spine examination with a medical doctor examiner.  Based upon a review of the evidence and addressing the Veteran's report of medical history showing recurrent back pain and a pinched nerve in January 1969, during service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to service or to any event, injury, or disease during service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

